Citation Nr: 0730337	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-32 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a higher initial evaluation for degenerative 
disc disease of the lumbar spine, currently assigned a 10 
percent evaluation.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and brother-in-law


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1973 to 
September 1976; from December 1977 to December 1980; from 
February 1981 to February 1985; and from April 1989 to 
November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2005, which granted service connection for 
degenerative disc disease of the lumbar spine, and assigned a 
10 percent rating, effective in June 2001; the veteran 
appealed the 10 percent rating.  In August 2007, the 
appellant appeared at a Board videoconference hearing held 
before the undersigned.  

At the veteran's Board hearing, a new issue of service 
connection for residuals of an injury to the pelvis and hips 
was raised.  This issue is REFERRED to the RO for initial 
development and consideration.

In a written statement dated in June 2006, the veteran's 
representative withdrew an appeal of the issue of entitlement 
to a higher rating for PTSD, stating that the veteran was 
satisfied with the increase from 50 to 70 percent granted in 
a June 2006 rating decision.  Accordingly, that issue is not 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for degenerative disc disease of the 
lumbar spine was granted by a rating decision dated in 
January 2005, effective in June 2001.  However, although the 
pertinent rating criteria were revised during the pendency of 
the claim, the RO applied the criteria in effect as of the 
date of the 2005 rating decision, i.e., the revised criteria, 
to the entire rating period, beginning in June 2001.  As the 
new criteria may not be applied prior to their effective 
date, this was incorrect.  See VAOPGCPREC 3-2000; 65 Fed. 
Reg. 33422 (2000).  Instead, for the period prior to the 
effective date of the revised regulations, the disability 
must be evaluated under the "old" criteria.  Moreover, as 
of the effective date for the new regulations, since the 
claim was pending at that time, either the old or new rating 
criteria may apply, whichever are more favorable to the 
veteran.  Id.  

For disabilities of the spine, the diagnostic criteria were 
revised in two stages.  The rating criteria pertaining to the 
evaluation of intervertebral disc syndrome were revised 
effective September 23, 2002 (67 Fed. Reg. 54345-54349 
(2002)), followed by a revision of the entire section of the 
rating schedule pertaining to disabilities of the spine 
effective September 26, 2003.  68 Fed. Reg. 51,454-458 (Aug. 
27, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2004).  The erroneous application of the revised rating 
criteria prior to the applicable effective dates must be 
corrected, and the RO must ensure that the criteria most 
favorable to the veteran have been applied, as of the 
effective dates of the revised rating criteria.  

In addition, at his hearing, the veteran testified that his 
low back symptoms, which he states include tingling and pain 
radiating into the lower extremities, are worse than 
reflected in the March 2004 VA examination report.  The Board 
observes that treatment records from the Shawnee Medical 
Center Clinic dated from 1994 to 2002, and from the VA 
Medical Center in Oklahoma City dated from 2002 to 2006 are 
entirely devoid of any complaints or treatment pertaining to 
the low back, and abnormal findings were noted only in 
connection with the March 2004 VA examination.  Nevertheless, 
the veteran is competent to state that his condition has 
worsened, and treatment, while a factor for consideration, is 
not a requirement for a higher evaluation.  Thus, in light of 
his testimony, a current examination is warranted.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the current manifestations and severity of 
his service-connected degenerative disc 
disease of the lumbar spine.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner 
prior to the examination.  All necessary 
tests and studies deemed necessary should 
be accomplished, but should include 
complete range of motion findings.  Any 
associated objective neurological 
abnormalities should be reported as well 
as bowel and/or impairment, if present.  
The presence and extent of any functional 
loss due to painful motion, weakened 
movement, excess fatigability, and/or 
incoordination should also be addressed.  
All findings and conclusions should be 
reported in detail.  

2.  Thereafter, adjudicate the claim for a 
higher initial rating for degenerative 
disc disease of the lumbar spine, in light 
of all evidence received of record.  For 
the period prior to September 26, 2003 (or 
prior to September 23, 2002, if rating 
under diagnostic code 5293), the criteria 
in effect prior to that date must be 
applied.  As of September 26, 2003 (or, 
for diagnostic code 5293, September 23, 
2002), apply the new or old criteria, 
whichever are more favorable to the 
veteran.  If the decision is less than a 
full grant of the benefit sought, furnish 
the veteran and his representative with a 
supplemental statement of the case, which 
includes citation to the prior versions of 
the applicable diagnostic codes pertaining 
to the spine, in particular, diagnostic 
codes 5293 (effective prior to September 
23 2002) and 5292 and 5295 (effective 
prior to September 26, 2003).  Provide 
them with an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, the 
Board takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



